Exhibit 10.2

 

AMENDMENT NO. 5 TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (“Amendment”) is dated as of March 31,
2006  and is entered into by and between AVIZA, INC., a Delaware corporation,
formerly known as Aviza Technology, Inc. (the “Borrower”) and BANK OF AMERICA,
N.A. (the “Lender”). All capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement (as hereinafter
defined).

 

WITNESSETH

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of August 6, 2004, as amended by that certain Amendment No. 1
to Credit Agreement dated as of September 23, 2004, that certain Amendment No. 2
to Credit Agreement dated as of February 23, 2005, that certain Amendment No. 3
to Credit Agreement dated as of September 26, 2005, and that certain Amendment
No. 4 to Credit Agreement dated as of December 1, 2005 (collectively referred to
herein as the “Credit Agreement”); and

 

WHEREAS, certain Events of Default have occurred as a result of the Borrower’s
failure to maintain an Adjusted Tangible Net Worth as set forth in Section 7.24
of the Credit Agreement (prior to the amendment of such Section pursuant to this
Amendment) for the measurement period ending on March 31, 2006 (collectively
referred to herein as “Existing Events of Default”); and

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth herein and waive the Existing Events of Default, and the Lender is
willing to do so subject to the terms and conditions stated herein;

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Lender and  the Borrower hereby agree as follows:

 

I.                                        Amendments to the Agreement. The
Lender and Borrower agree that the Credit Agreement shall be amended as follows:

 

A.                                    Definitions.

 

1.                                      Adjusted Tangible Net Worth.
Section 7.24 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“7.24                  Adjusted Tangible Net Worth. Aviza Technology, Inc. will
maintain a consolidated Adjusted Tangible Net Worth determined on the last day
of each of the months during each period described below of not less than the
amount set forth opposite such period:

 

1

--------------------------------------------------------------------------------


 

Period

 

Minimum
Adjusted Tangible
Net Worth

 

January 1, 2006 through March 31, 2006

 

$

7,100,000

 

April 1, 2006 through June 30, 2006

 

$

20,400,000

 

July 1, 2006 through September 30, 2006

 

$

17,300,000

 

October 1, 2006 through December 31, 2006

 

$

16,300,000

 

January 1, 2007 through March 31, 2007

 

$

23,600,000

 

April 1, 2007 through June 30, 2007

 

$

27,300,000

 

July 1, 2007 through September 30, 2007

 

$

33,000,000”

 

 

II.                                   Waiver of Existing Event of Default.
Lender hereby waives the Existing Events of Default. The waiver of the Existing
Events of Default as set forth herein shall be limited precisely as written and
shall not be deemed to (a) be a waiver or modification of any other term or
condition of the Credit Agreement, or (b) prejudice any right or remedy which
Lender may now have or may have in the future (except to the extent such right
or remedy is based upon the Existing Events of Default) under or in connection
with the Credit Agreement.

 

III.                              Consent to Stock Purchase. Borrower has
informed Lender that Aviza Technology, Inc. (the “Parent”) plans to issue and
sell approximately 3,300,000 newly issued shares of Parent’s common stock, par
value $0.0001 per share (the “Common Stock”), pursuant to the terms and
conditions set forth in that certain Stock Purchase Agreement (the “Purchase
Agreement”) by and between Parent and Caisse de dépôt et placement du Québec, a
body organized under the laws of the Province of Québec (the “Stock Purchase”).
Borrower has asked for Lender to consent to the Stock Purchase. Lender hereby
consents to the Stock Purchase subject to the following terms:

 

A.                                    Lender has received and approved a copy of
the fully executed Purchase Agreement and any documents related thereto; and

 

B.                                    Borrowers’ representation and warranty (as
evidenced by executing this Amendment) that, immediately before and after
consummation of the Stock Purchase, there exists no Event of Default or other
breach of any representation, warranty, or covenant in the Credit Agreement or
the Loan Documents, except to the extent specifically consented to by Lender
hereunder.

 

IV.                               Conditions. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

 

A.                                    Amendment. Fully executed copies of this
Amendment and the consent attached hereto signed by the Borrower or the
Guarantors as necessary, and delivered to Lender.

 

2

--------------------------------------------------------------------------------


 

B.                                    Other Documents. Borrower shall have
executed and delivered to Lender such other documents and instruments as Lender
may reasonably require.

 

V.                                    Miscellaneous.

 

A.                                    Survival of Representations and
Warranties. All representations and warranties made in the Credit Agreement or
any other document or documents relating thereto, including, without limitation,
any Loan Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender shall affect the representations and warranties or the
right of Lender to rely thereon.

 

B.                                    Reference to Credit Agreement. The Credit
Agreement, each of the Loan Documents, and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof, or pursuant to the terms of the Credit Agreement as amended
hereby, are hereby amended so that any reference therein to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

C.                                    Credit Agreement Remains in Effect. The
Credit Agreement and the Loan Documents, as amended hereby, remain in full force
and effect and the Borrower ratify and confirm its agreements and covenants
contained therein. The Borrower hereby confirms that no Event of Default or
Default other than the Existing Events of Default exists.

 

D.                                    Severability. Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

E.                                     APPLICABLE LAW. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

F.                                      Successors and Assigns. This Amendment
is binding upon and shall inure to the benefit of the Lender and Borrower and
their respective successors and assigns; provided, however, that Borrower
may not assign or transfer any of their rights or obligations hereunder without
the prior written consent of the Lender.

 

G.                                    Counterparts. This Amendment may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

 

H.                                   Headings. The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

I.                                        NO ORAL AGREEMENTS. THIS AMENDMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL

 

3

--------------------------------------------------------------------------------


 

AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER
AND BORROWER.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal on the
date first written above.

 

 

AVIZA, INC.,

 

a Delaware corporation, formerly

 

known as Aviza Technology, Inc.

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

Name:

Patrick C. O’Connor

 

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Stephen King

 

 

Name:

Stephen King

 

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

Each of  the undersigned has executed a separate Continuing Guaranty
(collectively referred to herein as the “Continuing Guaranty”) respecting the
obligations of Aviza, Inc., a Delaware corporation, formerly known as Aviza
Technology, Inc. (“Borrower”) owing to Bank of America, N.A. (“Lender”), as set
forth in that certain Credit Agreement dated as of August 6, 2004. Each of the
 undersigned acknowledges the terms of the above Amendment and reaffirms and
agrees that: its respective Continuing Guaranty remains in full force and
effect; nothing in any Continuing Guaranty obligates Lender to notify the
undersigned of any changes in the financial accommodations made available to
Borrower or to seek reaffirmations of any Continuing Guaranty; and no
requirement to so notify the undersigned or to seek reaffirmations in the future
shall be implied by the execution of this reaffirmation.

 

 

AVIZA TECHNOLOGY INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Patrick C. O'Connor

 

 

Name:

 Patrick C. O'Connor

 

 

Title

Director

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV, L.P.,
a Delaware limited partnership

 

 

 

 

 

By:

/s/ Alan E. Salzman

 

 

Name:

Alan E. Salzman

 

 

Title

Managing Member

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV (Q), L.P.,
a Delaware limited partnership

 

 

 

 

 

By:

/s/ Alan E. Salzman

 

 

Name:

Alan E. Salzman

 

 

Title

Managing Member

 

 

6

--------------------------------------------------------------------------------